Citation Nr: 0323637	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a thyroid disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for an abdominal growth 
due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1967 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  

By an April 2001 action, the Board remanded this case for 
additional development.  

The Board notes that the issue of entitlement to service 
connection for diabetes mellitus was originally developed for 
appellate review; however, service connection for diabetes 
mellitus was ultimately granted by the RO in an April 2003 
rating action.  Therefore, this issue is no longer before the 
Board.  

(The issue of entitlement to service connection for an 
abdominal growth due to exposure to Agent Orange will be 
discussed in the REMAND portion of this decision.)  


FINDINGS OF FACT

1.  The appellant does not have a chronic acquired 
psychiatric disability that is attributable to active 
military service.  

2.  The appellant does not have a thyroid disorder that is 
attributable to his active military service.

3.  The appellant's hypertension is not related to his period 
of active military service.  

4.  The appellant does not have a heart disorder.  


CONCLUSIONS OF LAW

1.  The appellant does not have a psychiatric disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service; a psychosis may not be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The appellant does not have a thyroid disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service; a thyroid disorder may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  The appellant does not have hypertension that is the 
result of disease or injury incurred in or aggravated by 
active military service; hypertension may not be presumed to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

4.  The appellant does not have a heart disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of either a psychiatric disorder, a 
thyroid disorder, hypertension, or a heart disorder.  The 
records show that in January 1969, the appellant underwent a 
separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had nervous trouble of any sort, depression or 
excessive worry, frequent or terrifying nightmares, shortness 
of breath, pain or pressure in his chest, palpitation or a 
pounding heart, or high or low blood pressure, the appellant 
responded "no."  The appellant's heart was clinically 
evaluated as normal.  The appellant was also clinically 
evaluated as normal for psychiatric purposes.  

In June 1999, the RO received private medical records from 
R.B., M.D., from June 1993 to June 1999.  The records show 
intermittent treatment for psychiatric disabilities, to 
include panic attacks with chest pain.  The records reflect 
that in June 1993, the appellant was diagnosed with a bipolar 
disorder.  In June 1998, it was noted that the appellant 
continued to report chest pain at Emergency Room visits.  It 
was also noted that test results showed no cause for the 
appellant's chest pain.  In December 1998, it was reported 
that the appellant was feeling "stressed out" because of 
the holidays, and was feeling increased financial pressure 
due to having no insurance to pay for his medications.  

In June 1999, the RO received private medical records from 
G.U., M.D., dated from May 1997 to February 1999.  The 
records show intermittent treatment for the appellant's 
hypothyroidism, hypertension, complaints of chest pain, and 
psychiatric disabilities, including depression.  The records 
show that in August 1997, the appellant underwent a follow-up 
evaluation for his diagnosed hypothyroidism.  At that time, 
Dr. U. noted that the appellant was still continuing to have 
difficulty with hypersomnolence.  The appellant had severe 
anhedonia and he was not suicidal, although he had a history 
of suicide and was hospitalized for threatening to kill his 
wife and daughter.  The diagnoses were the following:  (1) 
depression, (2) manic depression, and (3) hypothyroidism.  
The records also reflect that in September 1997, it was noted 
that the results of the appellant's stress thallium were 
normal.  It was also reported that the appellant continued to 
complain of chest pain and shortness of breath.  The 
assessment was chest pain, with negative stress thallium.  
According to the records, in November 1997, the appellant was 
treated for his diagnosed angina.  At that time, it was noted 
that the appellant had a marked decrease in chest pain on 
exertion due to the medication that he was taking.  The 
assessment was angina.  

The private medical records from Dr. U. also show that in 
January 1998, the appellant underwent a physical examination.  
The pertinent diagnoses were the following:  (1) manic 
depression, (2) hypertension, and (3) hypothyroidism.  The 
records further reflect that in February 1998, the appellant 
underwent a left heart catheterization, left 
ventriculography, and selective opacification of the left and 
right coronary arteries, respectively, via the right femoral 
artery using percutaneous technique, for complaints of chest 
pain.  The diagnoses were the following: (1) normal coronary 
arteriograms, (2) symmetrical and vigorous left ventricular 
contractions, (3) normal left ventricular end-diastolic 
pressure at rest, (4) no mitral regurgitation, and (5) 
estimated left ventricular end-diastolic pressure-50 percent.  
According to the records, in March 1998, the appellant 
presented himself for a "recheck" visit.  At that time, Dr. 
U. noted that the appellant continued to be anxious and 
somewhat forgetful, with unclear thinking.  The assessment 
was of continued symptoms of anxiety, and increased tremor, 
anxiety attacks, and confusion of thoughts.  Dr. U. stated 
that although the appellant's assessment looked like lithium 
toxicity clinically, she was unable to explain the 
appellant's symptoms.  In May 1998, the appellant was treated 
after complaining of swelling of his lower extremities.  At 
that time, Dr. U. stated that the appellant had also been 
experiencing shortness of breath secondary to anxiety, and 
that he had not had any chest pain or diaphoresis.  Dr. U. 
reported that according to the appellant, he had been worked 
up multiple times for cardiovascular disease, but that the 
tests had all been negative.  The appellant revealed that he 
had not been taking his medication.  The assessment was left 
ventricular dysfunction, and Dr. U. stated that the appellant 
had a history of that on a catheterization in 1992.  
According to Dr. U., the appellant had been on Ace inhibitors 
for treatment of his left ventricular dysfunction, but that 
he had stopped taking his medication.  Dr. U. indicated that 
she explained to the appellant the importance of taking his 
medication because his heart did not pump quite right.  

In May 2002, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Pittsburgh, from May 
2001 to April 2002.  The records show that in March 2002, the 
appellant underwent an individual therapy session.  At that 
time, the examining physician stated that it had been 
approximately two years since he had seen the appellant.  The 
appellant indicated that he had been receiving treatment at 
the Community Mental Health Center for the past several 
years.  He noted that at present, he felt that he was doing 
well after his most recent hospitalization secondary to 
lithium toxicity.  According to the appellant, he no longer 
took lithium and was placed on other psychiatric medications.  
The appellant reported that his mood was level.  The 
diagnoses were the following:  (1) post-traumatic stress 
disorder (PTSD), and (2) probably bipolar disorder.  

In May 2002, the RO received private medical records from the 
Greene County Memorial Hospital.  The records show that in 
May 1998, the appellant was treated in the Emergency Room for 
complaints of chest pain.  At that time, the appellant's 
electrocardiogram (ECG) was reported to be normal.  Upon his 
discharge, the diagnosis was chest pain.  

In February 2003, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that while he was in 
the military, he served in Vietnam for approximately one year 
and 20 days.  The appellant indicated that he made many 
friends within his unit and that he worked as an aircraft 
maintenance technician.  He denied being involved in any 
direct combat, but he described that his base was mortared on 
a regular basis and that it was not unusual for him to have 
to seek shelter in bunkers.  The examining physician noted 
that when questioned about any specific stressors, the 
appellant reported that two of his close friends were killed 
in a December 1968 helicopter crash.  The appellant stated 
that he did not directly witness that event, but was informed 
about the death of the his two friends during roll call the 
following day.  He denied any significant medical treatment 
while on active duty and also denied any history of 
psychiatric treatment during service.  According to the 
appellant, following his discharge from the military, he 
obtained a full-time job with International Harvester as a 
"night turn parts man."  The appellant described that he 
enjoyed that position and was able to work independently at 
night with minimal contact with others.  He indicated that he 
was successfully employed with that company for 17 years and 
noted that he had a good employment record and was only late 
for work once.  According to the appellant, he voluntarily 
left his job in 1989, following the death of his brother and 
one of his psychiatric hospitalizations.  

In the appellant's February 2003 VA psychiatric examination, 
the appellant stated that he had been married to his wife for 
14 years and that he had a good relationship with her.  The 
appellant indicated that he and his wife had been separated 
on two occasions, but that the most recent separation was 
approximately seven years ago.  He noted that he had a 10-
year old daughter with whom he had a good relationship, 
although he occasionally became frustrated with her antics.  
Although the appellant had relatively little contact with his 
sisters, he stated that he maintained contact with his mother 
and described having a good relationship with her.  The 
appellant's father was deceased.  When questioned about his 
psychiatric treatment history, the appellant reported that he 
first received psychiatric treatment when he was 
psychiatrically hospitalized at Washington Hospital in 1984 
due to depressive symptoms.  The appellant estimated that he 
had been psychiatrically hospitalized approximately 14 times, 
with hospitalizations ranging in duration from three to 25 
days.  The appellant stated that his most recent 
hospitalization was two to three years ago due to lithium 
toxicity.  According to the appellant, his chief complaint 
was his depression, and he noted that when he was 
experiencing a depressive episode, he tended to become 
tearful, lose weight, had difficulty sleeping, isolated 
himself from people, and experienced suicidal ideation.  The 
appellant reported that he had had at least two prior suicide 
attempts by overdose, the most recent of which was 
approximately 10 years ago.  When questioned about manic 
symptoms, the appellant reported that he had experienced at 
least one manic episode several years ago involving 
grandiosity and hyposomnia.  In addition to his mood 
disorder, the appellant described a history of panic attacks 
for several years during the 1990's.  According to the 
appellant, his most recent panic attack was approximately 
four to five years ago, and with current medication, he had 
been free of panic attacks.  However, he stated that he 
continued to experience anxiety and nervousness, particularly 
when in social situations.  When questioned about potential 
symptoms of PTSD, the appellant denied any nightmares, 
intrusive thoughts, or avoidance symptoms.  He also did not 
report any hyper-startle response, flashbacks, or other 
symptoms characteristic of PTSD.  

Following a detailed mental status evaluation, the examiner 
diagnosed the appellant with the following:  (Axis I) bipolar 
disorder I, most recent episode depressed, (Axis II) no 
diagnosis, (Axis III) hypertension, hypothyroidism, diabetes 
mellitus, (Axis IV) financial stress, and (Axis V) global 
assessment of functioning score of 45.  The examiner stated 
that the appellant's medical records suggested a chronic mood 
disorder for which he initially received psychiatric 
treatment in 1984.  According to the examiner, the 
appellant's description of symptomatology and progress notes 
suggested a current diagnosis of bipolar disorder, although 
the appellant's current mood symptoms were relatively well 
controlled on his current medication regiment.  Although 
there was a questionable diagnosis of PTSD in the appellant's 
most recent medical records, the examiner noted that the 
appellant did not report any significant stressors while 
serving on active duty in the Army and denied any clinical 
symptoms suggestive of a diagnosis of PTSD.  The examiner 
opined that the appellant did not meet the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
diagnostic criteria for the diagnosis of PTSD either in terms 
of an identified stressor or symptom pattern.  The examiner 
stated that there was no indication from the medical records 
that the symptoms of the appellant's psychiatric condition 
were present during service; nor did they appear within one 
year of his discharge from military service.  

A VA cardiology examination was conducted in February 2003.  
At that time, the appellant stated that in approximately 
1984, he was diagnosed with hypertension.  The appellant 
indicated that at present, he took medication for his 
hypertension and that his blood pressure was under fairly 
good control.  He reported that approximately 12 years ago, 
in 1991, he was diagnosed with hypothyroidism.  According to 
the appellant, at present, he took Synthroid daily.  The 
appellant noted that he had a history of episodes of chest 
pain and that his last episode was in 1998.  The examiner 
noted that at that time the appellant underwent a coronary 
angiography and cardiac catheterization which showed normal 
coronary arteries, fairly good left ventricular systolic 
function, and no regional wall motion abnormality.  The 
examiner indicated that the appellant's chest pain was 
considered to be noncardiac in origin.  According to the 
examiner, in September 1999, the appellant underwent a stress 
test which was reported as normal exercise capacity, and 
there was some suspicion of reversible ischemia at the apex, 
but ejection fraction was good at 51 percent and there was no 
wall motion abnormality, and the left ventricle was normal.  
According to the examiner, since that time, the appellant had 
had no chest pain and was doing fairly well, walking one mile 
a day.  The examiner stated that there was no history of 
palpitation or swelling of the feet or any signs of cardiac 
decompensation.  

Upon physical examination, the appellant's pulse was 80 beats 
per minute and regular.  Blood pressure was 135/85, and the 
heart sounds were normal.  Jugular venous pulse (JVP) was 
normal.  Examination of the respiratory system revealed 
normal breath sounds and normal respiratory movement.  The 
pertinent diagnoses were the following:  (1) hypertension, 
(2) history of chest pain, (3) no evidence of any cardiac 
decompensation, and (4) hypothyroidism.  The examiner stated 
that the appellant had had diabetes mellitus since 1991, and 
hypertension since 1984.  The examiner indicated that the 
appellant also had chest pain dating to 1992-1998, and that 
he had had two cardiac catheterizations in 1992 and 1998, 
which showed normal coronary arteries.  According to the 
examiner, the appellant's thallium stress test in September 
1999 showed some suspicion of ischemia, but was not 
diagnostic of ischemia, with normal left ventricular 
function.  The examiner opined that the above findings showed 
that there was no relation between the appellant's diagnosed 
hypertension and his service-connected diabetes mellitus.  
The examiner further opined that there was no evidence of any 
cardiac illness, with normal coronary arteries.  

In February 2003, the appellant underwent a VA endocrinology 
examination.  At that time, he stated that in 1991, he was 
diagnosed with hypothyroidism.  The appellant indicated that 
at present, he took medication for his hypothyroidism and was 
asymptomatic for any thyroid related symptoms.  Upon physical 
examination, the appellant's breath sounds were clear to 
auscultation, bilaterally.  Upon cardiac examination, there 
were no murmurs, gallops, or rubs, and rate and rhythm were 
regular.  The pertinent diagnosis was hypothyroidism.  The 
examiner noted that the appellant had no symptomatology 
related to his hypothyroidism.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service incurrence or aggravation of a psychosis, 
endocrinopathy, or cardiovascular-renal disease, including 
hypertension, during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2002).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2002).

In the instant case, the appellant contends that he currently 
suffers from a psychiatric disorder, a thyroid disorder, 
hypertension, and a heart disorder, and that these 
disabilities are related to his period of active military 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from a psychiatric 
disorder, a thyroid disorder, hypertension, and a heart 
disorder, and that these disabilities are related to his 
period of active military service, is not competent evidence.  

Psychiatric disorder

In this case, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  In this regard, the 
Board notes that the appellant's service medical records are 
negative for any complaints or findings of a psychiatric 
disorder.  In addition, the appellant's separation 
examination, dated in January 1969, shows that at that time, 
the appellant was clinically evaluated as normal for 
psychiatric purposes.  The Board further notes that at the 
appellant's February 2003 VA psychiatric examination, the 
appellant stated that he first received psychiatric treatment 
when he was hospitalized in 1984.  The Board recognizes that 
the evidence of record is negative for any medical records 
from this claimed hospitalization.  Nevertheless, even 
accepting the veteran's assertion as true, the Board finds 
that the first medical evidence of psychiatric problems is no 
sooner than 1984, approximately 15 years after the 
appellant's separation from the military.  The Board further 
notes that according to the private medical records from Dr. 
B., dated from June 1993 to June 1999, and Dr. U., dated from 
May 1997 to February 1999, the appellant started receiving 
treatment for numerous psychiatric disabilities in 1993, to 
include bipolar disorder, depression, manic depression, and 
anxiety attacks.  In addition, at the appellant's February 
2003 VA psychiatric examination, the examiner diagnosed the 
appellant with bipolar disorder and stated that the 
appellant's medical records suggested a chronic mood disorder 
for which he initially received psychiatric treatment in 
1984.  Moreover, the examiner opined that there was no 
indication from the medical records that the symptoms of the 
appellant's psychiatric disorder were present during service, 
nor did they appear within one year of discharge from the 
service.  

In regard to the question of whether the appellant currently 
suffers from PTSD, the Board recognizes that according to the 
Pittsburgh VAMC outpatient treatment records dated in March 
2002, the appellant was diagnosed with PTSD.  However, the 
Board notes that this diagnosis is contradicted by the VA 
examiner from the appellant's February 2003 VA examination 
who concluded that the appellant did not meet the DSM-IV 
diagnostic criteria for the diagnosis of PTSD either in terms 
of an identified stressor or symptom pattern.  The examiner 
specifically stated that the appellant did not report any 
significant stressors while serving on active duty in the 
Army and denied any clinical symptoms suggestive of a 
diagnosis of PTSD.  In this regard, the Board observes that 
the conclusion reached by the examiner in the appellant's 
February 2003 VA examination report is consistent with the 
evidence of record, which is negative for any medical 
evidence showing treatment for PTSD or a diagnosis of PTSD, 
other than the one provided by the examiner at the Pittsburgh 
VAMC.  Consequently, the Board gives greater weight to the 
opinion of the VA examiner who conducted the February 2003 VA 
psychiatric examination.  Accordingly, the Board finds that 
the March 2002 diagnosis of PTSD must be considered of 
diminished probative value and is insufficient to show that 
the appellant currently suffers from PTSD.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, the Board recognizes that the evidence 
of record shows that the appellant has suffered from 
psychiatric disabilities, to include bipolar disorder, 
depression, and anxiety attacks, and that the appellant's 
current psychiatric disability has been diagnosed as bipolar 
disorder.  Nevertheless, the Board notes that the competent 
medical evidence of record does not show that the appellant 
has a chronic acquired psychiatric disability that is 
attributable to military service.  On the contrary, the 
evidence shows that psychiatric disability began many years 
after the veteran's military service.  Specifically, the 
Board notes that there is no evidence of record showing that 
the appellant's current psychiatric disorder, diagnosed as 
bipolar disorder, is attributable to his period of active 
military service.  As stated above, the examiner from the 
appellant's February 2003 VA psychiatric examination opined 
that there was no indication from the medical records that 
the symptoms of the appellant's psychiatric condition were 
present during service, nor did they appear within one year 
of discharge from the service.  38 C.F.R. §§ 3.307, 3.309.  
Moreover, he does not have PTSD.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection.  

Thyroid disorder and hypertension

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed thyroid disorder and his 
hypertension are not the result of injury or disease incurred 
in, or aggravated by, his military service.  In this regard, 
the Board notes that the appellant's service medical records, 
including his January 1969 separation examination, are 
negative for any complaints or findings of either a thyroid 
disorder or hypertension.  In addition, the Board observes 
that at the appellant's February 2003 VA cardiology 
examination, the appellant stated that in approximately 1984, 
he was first diagnosed with hypertension, and that in 
approximately 1991, he was first diagnosed with 
hypothyroidism.  The Board recognizes that the evidence of 
record does not document the appellant's contentions 
regarding when he was first diagnosed with hypertension and 
when he was first diagnosed with hypothyroidism.  
Nevertheless, even accepting his statements as true, the 
Board notes that the first medical evidence of hypertension 
is in 1984, approximately 15 years after the appellant's 
separation from the military, and the first medical evidence 
of a thyroid disorder is in 1991, approximately 22 years 
after the appellant's separation from the military.  In 
addition, the Board observes that the private medical records 
from Dr. U., dated from May 1997 to February 1999, show that 
in August 1997, the appellant underwent follow-up treatment 
for his diagnosed hypothyroidism.  The records also reflect 
that in January 1998, the appellant was diagnosed with 
hypertension and hypothyroidism.  Moreover, in the 
appellant's February 2003 VA cardiology examination, the 
pertinent diagnoses were hypertension and hypothyroidism.  
The examiner opined that there was no relationship between 
the appellant's hypertension and his service-connected 
diabetes mellitus.  Furthermore, at the appellant's February 
2003 VA endocrinology examination, the pertinent diagnosis 
was hypothyroidism.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, the Board recognizes that the evidence 
of record shows that the appellant has been currently 
diagnosed with a thyroid disorder, diagnosed as 
hypothyroidism, and has also been currently diagnosed with 
hypertension.  However, the Board notes that the competent 
medical evidence of record does not show that either the 
appellant's current thyroid disorder, diagnosed as 
hypothyroidism, or his hypertension, is attributable to his 
period of active military service.  As noted above, it was 
many years after service when a thyroid disorder and 
hypertension were first found.  The absence of complaints or 
findings for so many years after service outweigh the 
appellant's unsubstantiated allegations of a relationship to 
military service.  Additionally, because these disabilities 
were first manifested, even by the veteran's own account, so 
many years after service, the presumptions of 38 C.F.R. 
§§ 3.307, 3.309 do not provide a basis for an award of 
service connection.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection.  

Heart disorder

The United States Court of Appeals for Veterans Claims 
(Court) has held that direct service connection requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau, 2 
Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current medical 
diagnosis of a heart disorder.  The Board notes that the 
appellant's service medical records are negative for any 
complaints or findings of a heart disorder.  In addition, the 
appellant's January 1969 separation examination shows that at 
that time, the appellant's heart was clinically evaluated as 
normal.  The Board further observes that private medical 
records from Dr. B., from June 1993 to June 1999, and Dr. U., 
from May 1997 to February 1999, show intermittent treatment 
for complaints of chest pain.  However, the Board notes that 
in September 1997, although the appellant was diagnosed with 
chest pain, it was also noted that he had a negative stress 
thallium test.  In addition, the Board observes that in 
February 1998, the appellant underwent a coronary angiography 
and cardiac catheterization which showed a normal coronary 
artery, fairly good left ventricular systolic function, and 
no regional wall motion abnormality.  Moreover, at the 
appellant's February 2003 VA cardiology examination, the 
examiner indicated that the appellant's chest pain was 
considered to be noncardiac in origin.  

In the instant case, the Board recognizes that in November 
1997, the appellant was diagnosed with angina.  The Board 
also recognizes that in May 1998, the appellant was diagnosed 
with left ventricular dysfunction.  However, the Board 
observes that in the appellant's February 2003 VA cardiology 
examination, the examiner stated that in September 1999, the 
appellant underwent a stress test which was reported as 
normal exercise capacity, and although there was some 
suspicion of reversible ischemia at the apex, nevertheless, 
it was not diagnostic of ischemia, and the left ventricle was 
normal.  In addition, following the physical examination, the 
examiner concluded that there was no evidence of any cardiac 
decompensation.  The examiner further opined that there was 
no evidence of any cardiac illness, with normal coronary 
arteries.  The Board consequently gives greater weight to 
this later examiner's opinion, which was framed after 
consideration of the entire record and complete test results, 
including those earlier results that were suspicious for some 
abnormality.  Therefore, in light of the above, without any 
current clinical evidence confirming the presence of a heart 
disorder, service connection must be denied.  Rabideau, 2 
Vet. App. at 141, 143.  

III.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the appellant's claims.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim); 
VAOPGCPREC 11-00; but see Dyment v. Principi, 287 F.3d 1377 
(2002) ("the inference is nearly inescapable that section 
3(a) of the VCAA ... was not intended to be given retroactive 
effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in 
December 1999 with notice of the November 1999 rating 
decision that denied service connection for his claims.  In 
response to his notice of disagreement with the rating 
decision, the appellant was provided with a statement of the 
case in June 2000 that notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The appellant 
thereafter perfected his appeal of the issues of entitlement 
to service connection for a psychiatric disorder, a thyroid 
disorder, hypertension, and a heart disorder.  

In an April 2001 decision, the Board remanded this case.  As 
per the April 2001 decision, in February 2003, the RO 
afforded the appellant VA examinations pertinent to his 
service connection claims.  In addition, in May 2002, the RO 
received private medical records from the Greene County 
Memorial Hospital, dated in May 1998.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in the 
April 2001 Board decision, and also in an April 2002 letter 
from the RO to the appellant.  The Board further observes 
that there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to the 
present claims.  In addition, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Moreover, the Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA would undertake on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that pertinent medical records from 
all relevant sources identified by the appellant were 
obtained by the RO.  The evidence of record also shows that 
the RO has afforded the appellant VA examinations pertinent 
to his service connection claims.  The Board recognizes that 
specific medical nexus opinions relative to military service 
were not obtained regarding the veteran's hypertension or 
thyroid disorder.  Nevertheless, none was required.  The 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran has 
hypertension and hypothyroidism, but neither was manifested 
during the one-year presumptive period.  Additionally, the 
veteran has not claimed that either disability was so 
manifested, or that there was any event coincident with 
service to which either may be attributed.  It is only by way 
of unsupported allegation that the veteran relates either 
disability to military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to service connection for a thyroid disorder is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart disorder is 
denied.   


REMAND

In February 2003, the appellant underwent a VA 
gastrointestinal examination.  At that time, he stated that 
while he was in the military, he was stationed in Vietnam and 
worked on helicopters.  The appellant reported that he did 
not have any abdominal problems during service.  He indicated 
that in May 1999, while he was hospitalized for psychiatric 
reasons, he noticed that when he raised his arms, that there 
appeared to be an enlarged area on the left side of his 
abdomen.  The appellant noted that he was subsequently told 
by one physician that he was getting fat, and that another 
physician told him that he had an enlarged spleen.  According 
to the appellant, he had not had any problems since that 
time, and never underwent any kind of subsequent work-up.  
The examining physician stated that upon a review of the 
appellant's claims file, there were multiple notations of 
physical examinations over the years, but that none of them 
showed an enlarged spleen or abdominal abnormality.  
Following the physical examination, the examiner stated that 
the appellant had a history of a concern regarding a left 
abdominal bulge in May 1999.  The examiner stated that upon 
physical examination, there was no hepatosplenomegaly, and 
that past records of physical examinations also did not 
reveal abdominal abnormalities.  

In March 2003, the examiner provided an addendum to the 
February 2003 VA examination report.  At that time, the 
examiner noted that in March 2003, the appellant underwent an 
abdominal ultrasound which revealed the following:  (1) 
status post cholecystectomy, (2) no evidence of splenomegaly, 
(3) no abnormalities within the bile ducts, kidneys, or 
liver, and (4) findings somewhat suspicious for an exophytic 
4.5 centimeters (cm.) lesion arising from the ventral aspect 
of the pancreatic tail.  The examiner stated that the 
pancreatic lesion needed to be further evaluated with a 
directed pre/post contrast thin-cut pancreatic computed 
tomography (CT) scan.  According to the examiner, a 
gastrointestinal consultation would be made to further 
evaluate the pancreatic lesion.  In this regard, the Board 
notes that the evidence of record is negative for any 
subsequently prepared medical records regarding the 
gastrointestinal consultation or pancreatic CT scan.  
Inasmuch as the VA is on notice of the potential existence of 
additional VA records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.

The Board further notes that given the March 2003 finding of 
a pancreatic lesion, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the etiology of any current 
abdominal growth that may be due to exposure to herbicides.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
an abdominal growth at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
outpatient treatment records from the 
Pittsburgh VAMC, from February 2003 to 
the present.  Any report of 
gastrointestinal consultation undertaken 
in accordance with the recommendation 
made in February 2003 should be sought.

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from the Pittsburgh VAMC, and any other 
additional pertinent medical evidence it 
tries to obtain, are fully documented in 
the claims folder.  If the RO is 
unsuccessful in obtaining any medical 
records from the Pittsburgh VAMC, or any 
other additional pertinent medical 
evidence, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a gastrointestinal examination 
to determine the nature and etiology of 
any abdominal growth.  The claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
February 2003 VA gastrointestinal 
examination report and the March 2003 
abdominal ultrasound report showing a 
suspicious pancreatic lesion.  In 
addition, if the RO receives evidence of 
a subsequent pancreatic CT scan and/or 
gastrointestinal consultation report, the 
examiner should also review those 
records.  

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to the 
medical probabilities that any currently 
diagnosed abdominal growth, including 
pancreatic lesion, is related to the 
appellant's period of active military 
service, including in-service herbicide 
exposure that may be presumed.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

5.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  (The RO 
should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) has expired before returning 
the case to the Board, if applicable.)

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


